         Case 1:20-cr-10015-DJC Document 109 Filed 06/05/20 Page 1 of 2



                       UNITED STATES DISTRICT COURT
                        DISTRICT OF MASSACHUSETTS
______________________________
                               )
UNITED STATES                  )
                               )
v.                             )        Docket No. 20-cr-10015-DJC
                               )
ZAOSONG ZHENG,                 )
                               )
            Defendant.         )
______________________________)


                                   JOINT STATUS REPORT
       The Government and defendant Zaosong Zheng (together “the Parties”) submit this interim

Status Report in the above-captioned case, which is currently scheduled for a status conference on

June 12, 2020.

       The Government is not yet finished providing discovery to the defendant. The Government

has provided considerable discovery to the defendant, including numerous documents and part of

the contents of electronic devices seized from the defendant and his apartment. However,

additional discovery, including the contents of seized electronic devices and laboratory test results

not yet in the Government’s possession, remain outstanding.

       Due to the size of the files and the closure of defense counsels’ offices, they have been

unable to successfully view the computer image discovery thus far produced, which will require

retention of an expert. Counsel has been consulting with their IT providers to try to view the files

and the IT providers have referred counsel to an expert who is being retained to allow access to

the files produced to date, and files yet to be produced.

       The defendant may seek additional discovery after the Government’s production is

complete.
         Case 1:20-cr-10015-DJC Document 109 Filed 06/05/20 Page 2 of 2



       The parties request an additional 60 days for the Government to complete discovery, and

for defense counsel to review the discovery already produced.

       The Court previously excluded the time from the last status conference, April 13, 2020

until June 6, 2020, from Speedy Trial Act calculations in the interest of justice, pursuant to 18

U.S.C. § 3161(h)(7)(A). The Parties agree that the time from June 6, 2020 until the next status

conference should be excluded from Speedy Trial Act calculations in the interest of justice on the

ground that such time will enable the Government to complete discovery and the defendant to

continue to review the discovery as provided.

       The Parties ask that the Court cancel the June 12, 2020 status hearing as the Parties have

nothing further to report.


                                                    Respectfully submitted,

ZAOSONG ZHENG,                                      ANDREW E. LELLING
DEFENDANT                                           UNITED STATES ATTORNEY

/s/ David Duncan                             By:    /s/ Jason A. Casey
David Duncan, Esq.                                  Jason A. Casey
Counsel for the Defendant                           Assistant U.S. Attorney



                                 CERTIFICATE OF SERVICE

        I hereby certify that the foregoing document filed through the ECF system will be sent
electronically to counsel of records as identified on the Notice of Electronic Filing (NEF).



Date: June 5, 2020                                  /s/ Jason A. Casey
                                                    Jason A. Casey
                                                    Assistant U.S. Attorney
